DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 7/14/2022.
Claims 1-4, 10, 12-14, 16, 18, 20-21, 26, 29-33, and 39 are amended.
Claims 5-9, 11, 15, 17, 19, 22-25, 27-28, 34-35, and 37-38 are cancelled.
Claim 40 is newly added. 
Claims 1-4, 10, 12-14, 16, 18, 20-21, 26, 29-33, 36, and 39-40 are pending

The Examiner withdraws the objection to claims 20 and 31 for minor informalities due to Applicant’s amendment filed 7/14/2022. 
The Applicant has overcome the rejection of claim 20 under 35 U.S.C 112(b) as being indefinite by amending the claim in the reply filed 7/14/2022. 

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.

The Applicant argues that one skilled in the art having common sense at the time of the invention would not have add[ed] the alleged hardwoods and softwoods of Chapman to the composition of McAdam (p. 6). The Applicant first notes that McAdam states that an object of the invention is to provide a smokable filler material which has a lower static peak burning temperature than tobacco and a narrower more focused burn zone than tobacco material (citing col. 1, ll. 54-62) (p. 6). The Applicant then notes that Chapman’s use of carbonaceous materials increases the combustion temperature to result in a more complete combustion of the tobacco column (p. 6). The Applicant argues that as such, one skilled in the art having common sense at the time of the invention would not have thought to add the components in Chapman to increase the combustion temperature of McAdam’s tobacco column designed to lower the burning rate of the tobacco column (p. 6).
The Examiner respectfully disagrees. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01. 
In this case, McAdams specifically notes that the present fuel material (using reconstituted cocoa husk) is found to be considerably cooler than the burning temperature of material such as carbon, which is the fuel material typically associated with alternative smoking articles (col. 4, ll. 26-30). Yet, McAdams still suggests using said carbon in the smokable filler material (col. 2, ll. 17-20, 20-29, 37-39, 51-53; and explicitly at col. 3, ll. 8-10). Therefore, McAdams cannot be said to teach away from using the carbon materials such as hardwood and softwood mentioned in Chapman. Not only does McAdams not criticize using such carbon material but McAdams explicitly uses such carbon materials in the smoking blend.
Moreover, McAdams’s invention would still achieve a lower static peak burning temperature. Specifically, McAdams teaches that it is well known in the art to have used carbon smokable filler material, such as hardwood and softwood. McAdams replaces some of the carbon smokable filler material for the reconstituted cocoa husk having a considerably cooler burning temperature than said carbon material. Therefore, McAdam’s replacement of the reconstituted cocoa husk achieves the desired result of lowering the static peak burning temperature when compared to traditional smoking blends using only carbon material. 

The Applicant argues that McAdam is silent as to web building fibers and that the cited prior art, alone or in any proper combination, fail to cure the deficiencies of McAdam (p. 6).
The Examiner respectfully disagrees. The instant specification describes that web building fibers can comprise delignified cellulosic fibers such as softwood fibers, hardwood fibers, or mixtures thereof (para. 7). The Examiner further asserts that Chapman teaches the use of carbonaceous materials including the hardwood fibers (col. 4, ll. 1-12). As noted above, Applicant has failed to demonstrate that the combination of McAdam and Chapman is improper. Therefore, the combination of McAdam and Chapman teaches using web building fibers. 

Applicant argues that the alleged disclosure of little or no tobacco in McAdam does not inherently suggest the presence of a low amount of nicotine alleged in the Office Action (p. 7). The Applicant argues that the nicotine content of the composition is not entirely dependent on the tobacco content of the composition (p. 7). 
The Examiner agrees with the Applicant’s characterization that the nicotine content of the composition is not entirely dependent on the tobacco content of the composition. For example, nicotine can be added to the composition independently, or nicotine can be added to the reconstituted cocoa husk material. However, the Examiner asserts that in this case, nicotine is only present in the tobacco added to the composition. Specifically, McAdam does not teach adding any nicotine to their filler material or cocoa husk material. A basic search of McAdam for the term ‘nicotine’ yields no results. Therefore, the amount of nicotine present in McAdam’s filler material is controlled only by the amount of tobacco added. 

The Applicant argues that the claimed and prior art products are not identical or substantially identical. The Applicant argues that McAdam requires the presence of 25-80% non-combustible inorganic filler (p. 7). 
The Examiner has noted the Applicant’s argument, but finds it unpersuasive. Claim 1 uses the term “comprising” to describe its aerosol generating product meaning it is open ended and does not exclude additional unrecited elements or method steps. See MPEP 2111.03(I). Therefore, claim 1 does not exclude the use of non-combustible inorganic filler and McAdam’s filler composition is identical to claim 1 (see also claim 21, reciting “filler particles”).
Moreover, the instant specification describes that filler particles, such as calcium carbonate, magnesium oxide, kaolin clay, bentonite, or mixtures thereof, may be incorporated into the web in an amount of greater than about 1% by weight and less than 30% by weight (para. 62). McAdams similarly discloses that the inorganic filler material includes magnesium oxide (col. 4, ll. 44-61). Therefore, McAdams filler composition includes an amount of inorganic filler in an amount overlapping the instant specification. 

Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed. The original invention was drawn to an aerosol generating product comprising reconstituted cocoa husk material (claim 1) and either (a) tobacco material (claim 2) or (b) a cannabis filler (claim 32) both of which are traditionally known as smoking materials. Newly added claim 40 is now drawn to a distinct product wherein the reconstituted cocoa husk material is combined with a tea leaf material, which is not traditionally known as a smoking material. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim limitation “wherein the reconstituted cocoa husk material produces nicotine when smoked of less than 0.0008 mg/mg” lacks written support in the instant specification. The Applicant states that support for the amendment can be found in at least [0231] (corresponding to [0194] of the instant specification) of the present disclosure (Remarks, p. 5). However, [0231] merely states: 
For example, the reconstituted cocoa material can be combined with a tobacco material such that the resulting blend produces nicotine when smoked in an amount less than about 0.001 mg/mg, such as less than about 0.0008 mg/mg, such as less than about 0.0006 mg/mg, such as less than about 0.0004 mg/mg. For example, the reconstituted cocoa material can be blended with the tobacco in order to lower nicotine levels below addictive amounts. In general, the blend can produce greater than about 0.0001 mg/mg of nicotine, such as greater than about 0.0002 mg/mg of nicotine.

Therefore, the Applicant has support for the blend of reconstituted cocoa material and tobacco material producing nicotine in an amount of less than 0.0008 mg/mg (e.g. see claim 4), but not that the reconstituted cocoa material itself produces nicotine in an amount of less than 0.0008 mg/mg. The only mention of producing nicotine in an amount of less than 0.0008 mg/mg is in para. 205, which only support the blend producing such a level of nicotine. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 12-13, 16, 18, 21, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127).
Regarding claims 1 and 13, McAdam discloses a smoking article filler (abstract; equivalent to an aerosol generating article) comprising:
a filler material (col. 2, ll. 17, 23; equivalent to a reconstituted material) comprising:
about 5-50% of a high fat or high oil containing residue (col. 2, ll. 23-25), the residue being the remainder of the plant material after extraction has occurred (col. 2, ll. 12-16; equivalent to an extracted material) from the shell of a cocoa plant (col. 2, ll. 8-9; equivalent to a cocoa husk), in the form of a fiber (see Col. 1; ll. 25-28);
about 0-20% carbon (col. 2, ll. 28-29), wherein the temperature of the coal is considerably cooler than the burning temperature of materials, such as carbon (col. 4, ll. 26-36); and
about 2-30% aerosol source (col. 2, l. 27-28), the aerosol source being glycerol, polyhydric alcohols, propylene glycol, and triethylene glycol (col. 5, ll. 27-34; equivalent to a humectant).
	Additionally, McAdam teaches that oils extracted from the initial high fat or high oil material may have a flavor that may be used as a substrate material, and the treated remainder is used as a combustible fuel material (Col. 6, ll. 26-42) and suggests using organic fillers (Col. 2, ll. 20).
Regarding the claim limitation “the reconstituted husk material produces nicotine when smoke of less than 0.008 mg/mg,” McAdam does not teach adding any nicotine to their filler material or cocoa husk material. A basic search of McAdam for the term ‘nicotine’ yields no results. Therefore, the amount of nicotine produced by the filler material will be less than 0.008 mg/mg. 

However, McAdam does not explicitly teach wherein the reconstituted cocoa husk material contains water soluble cocoa husk components in an amount of less than about 50% by weight (Claim 1) or less than about 8% by weight (Claim 13). Specifically, McAdam teaches that the cocoa plant fibers are extracted thereby containing an undisclosed amount of water-soluble components. 
	Hess teaches a process for production of cocoa-like flavoring from cocoa shells (title) wherein it is well known that cocoa shells are normally considered waste by-products with little use (p. 1, ll. 25-30) wherein the primary objective of this invention is to utilize the cocoa shell-containing by-products to manufacture a simple and inexpensive means of flavoring material (p. 1, ll. 31-35), the flavoring material is prepared by steeping a cocoa shell-containing material in an aqueous liquid at an elevated temperature for a period of time sufficient to effect substantial extraction of the flavoring material from the shells (interpreted as water soluble cocoa husk components), and then separating the aqueous liquid from the residue of the cocoa shell-containing material (p. 2, ll. 6-16), wherein the relationship between cocoa shell-containing material and water, as well as processing temperature and time may be varied to obtain optimum extraction (p. 2, ll. 16-27), and substantially all of the removable flavor is extracted (p. 2, ll. 42-46)
The determination of optimum or workable ranges of the water-soluble cocoa husk components to achieve desired flavoring would have been characterized by routine experimentation. See MPEP 2144.05 IIB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of water to cocoa shells, temperature, and/or time of extraction as suggested in Hess to obtain various amounts of substantial extraction of flavoring materials because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)) and because McAdam suggests extracting the cocoa material and then adding the extracted flavor to the filler (Col. 6, ll. 26-42).

Moreover, McAdam is silent as to web building fibers.
	Chapman teaches a rod of tobacco material and/or other carbonaceous materials (abstract; interpreted as an aerosol generating material) comprising tobacco, hardwood, softwood, coconut hulls, tobacco stems, tobacco dust, and other tobacco material, wherein the use of higher burning temperature materials such as hardwoods increases the combustion temperature to result in a more complete combustion of the tobacco column (Col. 4, ll. 1-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added hardwoods and softwoods as in Chapman to the composition of McAdams because (a) Chapman includes carbon in the filler material, and hardwood and softwood are carbonaceous materials; and (b) such as modification achieves a higher burn temperature resulting in a more complete combustion of the filler column (Chapman; Col. 4, ll. 1-12) thereby reducing the amount of sidestream smoke produced (Chapman; col. 3, ll. 10-15)

Regarding claim 2, modified McAdam discloses that the smokable filler material contains little tobacco or no tobacco therein (Col. 1, ll. 49-53).

Regarding claim 3, modified McAdam discloses the tobacco being cut tobacco leaf (Col. 1, ll. 10-15). 

Regarding claim 4, modified McAdam discloses the smokable filler contains little or no tobacco (Co. 1, ll. 49-53). Since modified McAdam discloses a product with little or no tobacco, the amount of nicotine would also be low. Moreover, McAdams discloses the same composition as claimed and therefore would be expected to disclose producing less than 0.0008 mg nicotine/mg smoke. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. Lastly, McAdam does not teach adding any nicotine to their filler material or cocoa husk material. A basic search of McAdam for the term ‘nicotine’ yields no results. Therefore, the amount of nicotine present in McAdam’s filler material is controlled only by the amount of tobacco added.

Regarding claim 10, modified McAdam discloses about 5-50% of a high fat or high oil containing residue (col. 2, ll. 23-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, modified McAdam discloses the smokable filler material contains little tobacco (Col. 1, ll. 49-53; interpreted as treated with a nicotine composition since tobacco has nicotine).

Regarding claims 16 and 18, modified McAdam discloses 0-20% carbon (col. 2, ll. 28-29) wherein the carbon is in the form of hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12).

Regarding claim 21, modified McAdam further discloses that the filler material includes 25-80% inorganic filler (Col. 2, l. 26). 

Regarding claim 29, modified McAdam discloses wherein the slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28).

Regarding claims 30-31, modified McAdam disclose the filler material slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28), the filler including the extracted cocoa fiber (Col. 1; ll. 25-28), hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12), and humectant (see col. 5, ll. 27-34).
Therefore, since modified McAdams discloses the filler material having the same structure as claimed (shreds of claim 29) and the same composition as claimed (extracted cocoa husk, web building fibers, and humectant of claim 1), the filler of modified McAdams is expected to have a static burn rate of greater than 4 mm/min and have a filling power of greater than 4 cm3/g and less than about 10 cm3/g. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 33, modified McAdam discloses a smoking article comprising a wrapper enwrapping a rod of smokable filler material (Col. 5, ll. 59-61). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Schmidt et al. (US 4306578).
Regarding claim 14, modified McAdam discloses the aerosol generating material as discussed above with respect to claim 1 including both hardwood and softwood fibers (Chapman; Col. 4, ll. 1-12).
However, modified McAdam is silent as to the web building fibers comprising delignified cellulosic fibers.
Schmidt teaches a reconstituted tobacco sheet (abstract; Col. 1, ll. 10-15) comprising tobacco, which includes reconstituted tobacco and tobacco substitutes such as cocoa (col. 6, ll. 10-17) and delignified 2-12 percent by weight of a delignified hardwood pulp comprising cellulose fibers (see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardwood fibers in modified McAdams to include the delignified hardwood pulp in an amount of 2-12% as in Schmidt because (a) McAdam suggests using cellulosic binders and organic fillers; and (b) such a modification is beneficial because enhances the tensile and tear properties of the sheet (Schmidt; claim 4). 

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Perfetti et al. (US 2004/0255965) as evidenced by Aft (“Pulp Freeness Conversion Chart” https://aft-global.com/en/resources/pulp-freeness-conversion-chart; accessed Feb 10, 2022). 
Regarding claims 20 and 26, modified McAdam discloses the aerosol generating material as discussed above with respect to claim, wherein the slurry of filler material is formed into a dried sheet material and shredded into strands (Col. 10, ll. 15-28).
However, modified McAdam is silent as to where in the extract cocoa husk fibers and the web building fibers are refined in an amount greater than 60°SR and less than about 90°SR; and the reconstituted cocoa husk material has a basis weight of 40-120 gsm. 
Perfetti teaches a reconstituted tobacco material (abstract) comprising tobacco that is extracted, and the pulp portion is refined to a desired consistency for form a mat or web (para. 26), wherein the pulp in the slurry is refined in a conical refiner to a Canadian Standard Freeness (CSF) of about 50-200 mL (para. 48) and is formed into a sheet having a dry weight basis of 40-50 gsm (para. 48). 
As evidenced by Aft, a CSF of 50-200mL is equivalent to 51.5-80.0°SR (see Table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have refined the cocoa fibers, hardwood fibers, and softwood fibers as in modified McAdam to have a desired freeness of 51.5-80.0°SR as in Perfetti because such a modification involves optimization of prior art conditions (see MPEP 2144.05(II)(A)), and such a range is desirable for forming sheets of reconstituted tobacco (Perfetti; see paras. 26, 48). Moreover, it would have been obvious to said skilled artisan to have modified the basis weight of the reconstituted tobacco material of modified McAdam to have a dry basis weight of 40-50 gsm as in Perfetti because such a modification also involves optimization of prior art conditions (see MPEP 2144.05(II)(A)).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 29 above and further in view of Uren (US 2016/0366926).
Regarding claim 32, modified McAdam discloses the aerosol generating material as discussed above with respect to claim 29. 
However, modified McAdam is silent as to the reconstituted cocoa husk material has been blended with a cannabis filler. 
Uren teaches a smokable cannabis product (abstract) wherein the invention allows for the manufacture of a cannabis product that is blended with tobacco (para. 3), the cannabis product includes cannabis leaves (see Fig. 1) is rolled into a cigar (para. 21), wherein the cannabis has therapeutic effects for a variety of disorders such as sleep disorders, anxiety, neurodegenerative disorders and multiple sclerosis (para. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cannabis as in Uren to the filler of McAdam in order to achieve a therapeutic effect that treats a variety of disorders (Uren; para. 2). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 33 above and further in view of Rose et al. (US 2013/0306087).
Regarding claim 36, modified McAdam discloses the smoking article as discussed above with respect to claim 33 comprising the smoking article comprising a wrapper enwrapping a rod of smokable filler material (Col. 5, ll. 59-61).
However, modified McAdam is silent as to the wrapper including a plurality of discrete reduced ignition areas being spaced along the axial direction of the smoking article and having a diffusivity of less than about 0.5 cm/s at 20°C
Rose teaches a smoking article (abstract), the smoking article (see Fig. 1) including a wrapper (122’) including a plurality of banded regions (126; interpreted as a plurality of discrete reduced ignition areas) formed of add-on solution (para. 32) spaced along the axial direction of the smoking article (see Fig. 1) having a diffusivity in the range of 0 to about 0.2 cm/sec (para. 10), wherein the diffusivity measurement is performed at around 23°C (see para. 60; the test is performed without heating or cooling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plurality of banded regions as in Rose to the smoking article of McAdam in order to improve the ignition propensity characteristics of the smoking article (Rose; para. 62). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6289897) in view of Hess (GB 1195634) and Chapman et al. (US 5690127) as applied to claim 1 above and further in view of Lang (US 2020/0384221).
Regarding claim 39, modified McAdam discloses the smoking article as discussed above with respect to claim 1.
However, modified McAdam is silent as to a heating device and a chamber, the chamber containing the aerosol generating material, the heating device being positioned so as to heat the aerosol generating material for producing an inhalable aerosol without burning the aerosol generating material. 
Lang teaches an aerosol generating article (abstract) comprising an aerosol forming substrate (20; Fig. 1-2) and an aerosol generating device (110; equivalent to a heating device) including a chamber (see Fig. 2; interpreted as the space occupied by the aerosol forming substrate 20) containing the aerosol forming substrate (see Fig. 2), the aerosol generating device includes a heating element (20) inserted directly into the aerosol generating substrate (para. 121), wherein the aerosol enters the cooling element (40) at 60 degrees (para. 124; interpreted as producing an aerosol without burning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the aerosol generating device of Lang with the smoking article of McAdam in order to avoid combustion of the aerosol forming substrate, thereby avoiding combustion and pyrolysis by-products (para. 2) which are known to be harmful. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712